DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 1/21/2021 which amended claims 1, 2, 9, 17, and 18. Claims 1-20 are currently pending.  

Election/Restrictions
Claims 1-20 are allowable. Claims 9-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of groups I, II, and III, as set forth in the Office action mailed on 4/23/2019, is hereby withdrawn and claims 9-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious projecting an additional light beam of the plurality of light beams to the mask, the additional light beam having a third polarization different than one of the first polarization or the second polarization, the third polarization is one of: the TE polarization; the TM polarization; and the partial polarization; and wherein a plurality of dispersive elements of the mask diffract the plurality of light beams into order mode beams to produce an intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon; the intensity pattern includes a plurality of intensity peaks defined by sub-periodic patterns repeated with a spatial frequency greater than a frequency of the dispersive elements, the sub-periodic patterns repeated with a spacing proportional to a pitch of at least one of the dispersive elements; and the intensity peaks of the sub-periodic patterns write a plurality of portions in the photoresist 
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious projecting an initial light beam of a plurality of light beams at a minimum wavelength to a mask in a propagation direction of the plurality of light beams; and increasing a wavelength of each light beam of the plurality of light beams until a final light beam of the plurality of light beams is projected at a maximum wavelength, wherein: projecting an additional light beam of the plurality of light beams to the mask, the additional light beam having a third polarization different than one of the first polarization or the second polarization, the third polarization is one of: the TE polarization; the TM polarization; and the partial polarization; and a plurality of dispersive elements of the mask diffract the plurality of light beams into order mode beams to produce an intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon, the intensity pattern includes a plurality of intensity peaks defined by sub-periodic patterns repeated with a spatial frequency greater than a frequency of the dispersive elements, the sub-periodic patterns repeated with a spacing proportional to a pitch of at least one of the dispersive elements, the intensity peaks of the sub-periodic patterns write a plurality of portions in the photoresist layer. These limitations in combination with the other limitations of claim 9 render the claim non-obvious over the prior art of record
	Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kristensen et al. (US PGPub 2002/0015919, Kristensen hereinafter) discloses projecting a first light beam of a plurality of light beams to a mask in a propagation direction of the plurality of light beams (Figs. 2-6 and paras. [0052]-[0053], [0070]-[0072], phase mask 307, 632 is illuminated by first and second beams), the first light beam having a first polarization of one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization (Figs. 2-6, paras. 
Shin et al. (WO 2009/051366, Shin hereinafter) discloses a plurality of dispersive elements of the mask diffract the light into order mode beams to produce an intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon (Figs. 4-6, page 6, para. [0059]-page 9, para. [0091], the diffracting grating 44 includes a repeated grating pattern 47 that diffracts light beams into orders of diffracted light to produce an interference pattern on the work substrate coated with photoresist layer 42. An index matching material layer 43 is disposed between the diffraction grating layer 44 and the photoresist layer 42); the intensity pattern includes a plurality of intensity peaks defined by sub-periodic patterns repeated with a spatial frequency greater than a frequency of the dispersive elements (Figs. 4-9, page 6, para. [0059]-page 9, para. [0091], and page 10, paras. [0097]-[0102], page 11, paras. [0103]-[0104], the pattern formed on the photoresist layer has a smaller period than that of the diffraction grating pattern), the sub-periodic patterns repeated with a spacing proportional to a pitch of at least one of the dispersive elements (Figs. 4-9, page 8, paras. [0074]-[0080], page 10, para. [0098], page 11, para. [0104], the period of the diffraction pattern is 340 nm and the period of the pattern formed in the photoresist layer is 170 nm; thus, the patterns are repeated with a spacing half of the pitch of the diffraction pattern); and the intensity peaks of the sub-periodic patterns write a plurality of portions in the photoresist layer (Figs. 4-9, page 6, para. [0059]-page 9, para. [0091], and page 10, paras. [0097]-[0102], page 11, paras. [0103]-[0104], the interference pattern formed is formed in the photoresist and exposes the photoresist of the 
Frosch et al. (US Patent No. 3,776,633, Frosch hereinafter) discloses a first light source of a plurality of light sources projects the first light beam (Fig. 4 and col. 4, lines 8-32, the system includes four light sources 21, 22, 23, 24, each providing a light beam); a second light source of the plurality of light sources projects the second light beam (Fig. 4, the system includes four light sources 21, 22, 23, 24, each providing a light beam); and additional light sources of the plurality of light sources project additional light beams of the plurality of light beams (Fig. 4, the system includes four light sources 21, 22, 23, 24, each providing a light beam). Frosch does not teach or render obvious the first light beam having a first polarization of one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization; the second light beam having a second polarization different than the first polarization, the second polarization is one of: the TE polarization; the TM polarization; and the partial polarization; and the additional light beam having a third polarization different than one of the first polarization or the second polarization, the third polarization is one of: the TE polarization; the TM polarization; and the partial polarization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882